DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 3.  Claim 3 lists materials for the capping layer of ZnO, GZO, AZO, or IZO, however, claim 4 only addresses the possibilities of GZO, AZO, or IZO, rendering the claim indefinite.  Furthermore, the claim does not affirmatively state that the capping layer is made of the particular material that is then further limited in the claim, further rendering the claim indefinite.  Claims 5 and 6 both inherit the deficiencies of claim 4, from which they depend, and also repeat similar issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0299817).
With regard to claim 1, Park teaches, in Fig 2, a thin film transistor substrate, comprising: a semiconductor layer (151); and source and drain electrodes (171, 175) comprising a metal layer (171q, 175q) and a barrier layer (171p, 175p), the barrier layer interposed between the metal layer and the semiconductor layer and comprising a metal oxide ([0065]).
Park does not explicitly teach that the barrier layer has a crystal size in a c-axis direction between 67 Å and 144 Å.  Nonetheless, the skilled artisan would know too that crystal size would impact the barrier properties of the layer.
The specific claimed crystal size, absent any criticality, is only considered to be the “optimum” crystal size disclosed by Park ([0071]) that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired barrier properties, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the crystal size in a c-axis direction of between 67 Å and 144 Å is used, as already suggested by Park.
Since the applicant has not established the criticality (see next paragraph) of the crystal size stated and since these crystal sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Park.
Please note that the specification contains no disclosure of either the critical nature of the claimed crystal size or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 2, Park teaches, in Fig 2, that the source and drain electrodes further comprise a capping layer (171r, 175r) comprising a metal oxide ([0065]), the capping layer disposed on the metal layer.
Park does not explicitly teach that the capping layer has a crystal size in a c-axis direction between 67 Å and 144 Å.  Nonetheless, the skilled artisan would know too that crystal size would impact the barrier properties of the layer.
The specific claimed crystal size, absent any criticality, is only considered to be the “optimum” crystal size disclosed by Park ([0071]) that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired barrier properties, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the crystal size in a c-axis direction of between 67 Å and 144 Å is used, as already suggested by Park.
Since the applicant has not established the criticality (see next paragraph) of the crystal size stated and since these crystal sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Park.
Please note that the specification contains no disclosure of either the critical nature of the claimed crystal size or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 3, Park teaches, in Fig 2, that each of the capping layer and the barrier layer comprises one of a bare zinc oxide (ZnO) layer, a gallium-zinc oxide (GZO) layer, an aluminum-zinc oxide (AZO) layer, and an indium-zinc oxide (IZO) layer ([0067]-[0072]).
With regard to claim 4, Park teaches, in Fig 2, that the capping layer comprising the gallium-zinc oxide (GZO) layer comprises zinc oxide (ZnO) between 70 weight % and 85 weight % and gallium (Ga) between 15 weight % and 30 weight %, wherein the capping layer comprising the aluminum-zinc oxide (AZO) layer comprises zinc oxide (ZnO) between 70 weight % and 85 weight % and aluminum (Al) between 15 weight % and 30 weight %, and wherein the capping layer comprising the indium-zinc oxide (IZO) layer comprises zinc oxide (ZnO) between 70 weight % and 85 weight % and indium (In) between 15 weight % and 30 weight % ([0075]).
With regard to claim 5, Park teaches, in Fig 2, that the barrier layer comprising the gallium-zinc oxide (GZO) layer comprises zinc oxide (ZnO) between 77.2 weight % and 94.4 weight % and gallium (Ga) between 5.6 weight % and 22.8 weight %, wherein the barrier layer comprising the aluminum-zinc oxide (AZO) layer comprises zinc oxide (ZnO) between 50 mol % and 97.5 mol % and aluminum (Al) between 2.5 mol % and 50 mol %, and wherein the barrier layer comprising the indium-zinc oxide (IZO) layer comprises zinc oxide (ZnO) between 10 weight % and 97.5 weight % and indium (In) between 2.5 weight % and 90 weight % ([0068]).
With regard to claim 6, Park teaches, in Fig 2, that the barrier layer comprising the indium-zinc oxide (IZO) layer comprises zinc oxide (ZnO) between 60 weight % and 80 weight % and indium (In) between 20 weight % and 40 weight % ([0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829